Case 8:20-cv-00119-DOC-KES Document 19 Filed 06/19/20 Page 1 of 1 Page ID #:59




1
                                                                     JS-6
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA

10   Rafael Arroyo Jr.,                             ) Case No.: 8:20-cv-00119-DOC-KES
                                                    )
11                                                  )
                          Plaintiff,                ) ORDER
12                                                  )
     v.                                             )
13                                                  )
     Thrifty Payless Inc; and Does 1-10,            )
14                                                  )
              Defendants.                           )
15                                                  )
                                                    )
16                                                  )
                                                    )
17
18                                             ORDER
19
20         The Court hereby vacates all currently set dates, with the expectation that the
21   parties will file a Joint Stipulation for Dismissal within 60 days. The Court retains
22   jurisdiction for sixty (60) days to vacate this order and reopen the action upon showing
23   of good cause that the settlement has not been consummated.
24
     IT IS SO ORDERED.
25                                                  _____________________________________
             June 19, 2020
     Dated: ______________
26
                                                    HONORABLE DAVID O. CARTER
27                                                  United States District Judge
28   ORDER                             -1-                 8:20-cv-00119-DOC-KES
